discretion to impose consecutive sentences, see NRS 176.035(1). We
                 conclude that the district court did not abuse its discretion at sentencing.
                             Second, Gonzalez contends that the district court erred by
                 granting his habeas petition without conducting an evidentiary hearing.
                 Gonzalez, however, is not an aggrieved party because the district court
                 granted the relief he requested—a new sentencing hearing.        See generally
                 NRAP 3B; NRS 177.015. Moreover, any challenge to the district court's
                 ruling on Gonzalez's habeas petition is independently appealable and not
                 properly raised in an appeal from the amended judgment of conviction.
                 See NRS 34.575(1). 1 Therefore, we lack jurisdiction to consider this claim.
                 Accordingly, we
                             ORDER the amended judgment of conviction AFFIRMED.




                                                     Parraguirre



                                                      Saitta




                       'As the State points out in its fast track response, it appears that
                 the district court has not yet entered and filed a formal, written order
                 granting Gonzalez's habeas petition.


SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 1947A cera
                cc: Hon. Douglas W. Herndon, District Judge
                     Potter Law Offices
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 3
(0) 1947A